Citation Nr: 1124639	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-22 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to August 25, 1998, for the award of service connection for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 70 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1960 to February 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In a May 2010 rating decision, the RO increased the evaluation of the service-connected bilateral hearing loss from 40 percent to 70 percent disabling, effective on October 1, 2008.  Because a rating higher than 70 percent is available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a hearing before the RO's Decision Review Officer (DRO) in November 2010.  A transcript of the hearing has been associated with the claims file.  

The RO previously issued rating decisions, including in March 2009, reducing the evaluation of the Veteran's bilateral hearing loss from 50 percent to 40 percent disabling.  The Veteran submitted a timely notice of disagreement (NOD), after which the RO issued a statement of the case (SOC) addressing the propriety of the reduction.  The Veteran was provided notice of the SOC in April 2009, and the cover letter explained his appellate rights.  The Veteran did not then file a timely substantive appeal (VA Form 9) following the SOC.  Therefore, the matter concerning the propriety of the reduction is not on appeal before the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302.  


FINDINGS OF FACT

1.  The RO granted service connection for bilateral hearing loss in a February 1999 rating decision; the Veteran was sent notice of this decision in February 1999, and a cover letter informed him of his appellate rights, but he did not submit any timely correspondence that may be reasonably construed as a notice of disagreement.  

2.  The freestanding claim for an earlier effective date for the award of service connection for bilateral hearing loss is barred. 

3.  Throughout the period of appellate review, the Veteran's bilateral hearing loss disability is shown to have been manifested by no worse than a Level IX hearing in the right ear and no worse than a Level X hearing in the left ear.


CONCLUSIONS OF LAW

1.  The February 1999 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302, 20.1103 (2010).  

2.  The criteria for dismissal of an appeal have been met due to the failure to allege a specific error of fact or law on the claim for an earlier effective date for the award of service connection for bilateral hearing loss.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.200, 20.201.

3.  The criteria for the assignment of an increased evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the present case, as will be discussed in more detail below, the VCAA is not applicable to the issue of entitlement to an earlier effective date. See Rudd v. Nicholson, 20 Vet. App. 296 (2006); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

With regard to the claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in October 2009 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the October 2009 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Also, the Veteran was afforded VA examinations, most recently in March 2010, to evaluate the severity of his bilateral hearing loss disability.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the bilateral hearing loss disability in detail sufficient to allow the Board to make a fully informed determination concerning whether an increased schedular evaluation is warranted. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since the March 2010 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

A.  Entitlement to an Earlier Effective Date.

The Veteran contends that an effective date earlier than August 25, 1998, is warranted for the award of service connection for bilateral hearing loss.  He explained in an October 2009 testimonial statement that he had filed an original service connection claim at some point between June and October 1964.  He was told at that time that he was not eligible to file a claim because he did not file a claim within one year of his service separation.  No further action was taken, and he received nothing in the mail.  He allegedly applied again during the 1970s.  In response, he received correspondence in the mail indicating that he needed a lawyer, who would have to work unpaid.  He could not find anyone, so he did not pursue the claim.  

The record shows that he filed a claim received on August 25, 1998.  

Generally, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a)); 38 C.F.R. §3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

Additionally, in Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE). The Court noted that any other result would vitiate the rule of finality. In other words, the Court has found that there are no freestanding claims for an earlier effective date. When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.

In the present case, an effective date earlier for the award of service connection for bilateral hearing loss is legally precluded as it is a freestanding claim.  

By way of history, the claims file shows that the Veteran the Veteran filed an original claim of service connection for hearing loss in August 1998.  In response to this claim, the RO developed the issue and issued a rating decision in February 1999 granting service connection for bilateral hearing loss.  The Veteran was sent notice of this decision in February 1999.  A cover letter informed him of his appellate rights.  He did not then submit any correspondence that may be reasonably construed as a notice of disagreement (NOD).  In fact, he filed no further correspondence until September 2003.  At that time, he requested an increased rating for his hearing loss, which had become worse.  

Because the Veteran did not timely appeal the February 1999 rating decision assigning an effective date for the award of service connection for hearing loss, that February 1999 rating decision is now final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302.  Accordingly, the February 1999 rating decision is a legal bar to an earlier effective date for the award of service connection for bilateral hearing loss. The finality of the February 1999 rating decision can be overcome only by a request for a revision based on clear and unmistakable error (CUE), which the Veteran has not alleged.  
See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006),

The Veteran, throughout his correspondence, has emphasized that he was inaccurately told by VA in 1964 that he was not eligible to file a claim at that time.  The Board finds that his assertions are plausible.  Nonetheless, "[e]rroneous advice given by a government employee cannot be used to estop the government from denying benefits."  McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (relying up OPM v. Richmond, 496 U.S. 414, 110 S.Ct. 2465, 110 L.Ed.2d 387 (1990)).  Thus, an earlier effective date is not assignable on this basis.  

In conclusion, the Veteran's present claim for an earlier effective date is an impermissible free-standing claim.  Rudd, 20 Vet. App. 296, 300 (2006).  Again, the United States Court of Appeals for Veterans Claims, in Rudd, held that the proper disposition of a free-standing claim for an earlier effective date claim is dismissal.  The Board is authorized to dismiss any appeal that fails to allege an error of fact or law. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.302.  Accordingly, this appeal is dismissed. 

B.  Entitlement to an Increased Rating

The Veteran's bilateral hearing loss has been assigned a 70 percent rating throughout the period of appellate review.  He contends that a higher rating a warranted. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 41.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his May 2009 claim.

Disability ratings for hearing loss are assigned under the schedular criteria of 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.84(a). 

Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Specifically, 
hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  38 C.F.R. § 4.85.  This results in a Puretone Threshold Average for each ear.  Id.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  Id.  This results in a score, expressed as a Roman numeral, for each ear.  Id.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  Id.

Effective June 10, 1999, exceptional patterns of hearing impairment, which cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85, may be evaluated under the provisions of 38 C.F.R. § 4.86.  These provisions apply when either the puretone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b).  If either of these provisions applies, each ear is evaluated separately.  See 38 C.F.R. § 4.86.  The Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIa, whichever results in the higher numeral.  When 38 C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  See id.  Table VIa will also be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c). 

In the present case, the Board finds that the Veteran's hearing loss disability does not meet the criteria for assignment of the next-higher, 100 percent, rating.

The pertinent evidence during the appeal period first includes ongoing VA outpatient treatment notes reflecting that the Veteran had "no gross hearing loss."  These notations were consistent throughout the VA treatment records during the appeal period except in September 2008, when the Veteran complained that his disability rating was being reduced.  At that time, it was noted that the Veteran had obvious hearing loss such that he could not understand what was being said unless he could see lips move or unless spoken to very loudly.  

Also pertinent, the Veteran underwent a private audiological evaluation in September 2008.  The private audiologist reported hearing threshold acuity as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
25
60
85
90
65
LEFT
20
80
85
90
69

Although speech recognition scores were provided, they are not adequate for rating purposes as it is not clear that the test was performed using the Maryland CNC standard.  See 38 C.F.R. § 4.85(a).  The audiologist diagnosed mild sloping to profound sensorineural hearing loss (SNHL).   

In applying the September 2008 private audiological evaluation results to the rating schedule, the Board observes that Table VIa is for use, as the speech discrimination scores may not have been taken under the appropriate testing method.  Also, the audiological results for the left ear, but not the right ear, require application of the special considerations of 38 CFR 4.86(b).  Accordingly, under Table VIa of 38 CFR 4.85, a Roman numeral V is assigned for the left ear, which is elevated to a Roman numeral VI pursuant to 38 CFR 4.86(b).  A Roman Numeral V is assigned for the right ear.  A 20 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row V, the better ear, with column VI, the poorer ear.  

The Veteran then underwent a VA examination in February 2009.  The VA examiner reported audiological evaluation results as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
25
85
95
95
75
LEFT
N/A
25
70
95
95
71

Speech recognition scores were 84 percent for the right ear and 80 percent for the left ear.  The VA examiner diagnosed mild to profound bilateral SNHL and determined that this had significant effects on the Veteran's occupational activities due to hearing difficulties.  

In comparing the February 2009 VA examination results to the rating schedule, the Board observes that the special considerations of 38 CFR 4.86(b) are for application.  From Table VIa of 38 CFR 4.85, a Roman Numeral VI is derived for each ear (a Roman numeral III for the right ear and a Roman numeral IV for the left ear are derived from Table VI, which is not more favorable to the Veteran).  Each Roman numeral is increased to VII after application of the special considerations of 38 CFR 4.86(b).  A 40 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row VII with column VII.  

In May 2009, the Veteran underwent another private audiological evaluation.  Audiological testing revealed hearing acuity as follows:



HERTZ

1000
2000
3000
4000
AVG.
RIGHT
30
60
90
85
66
LEFT
20
85
75
95
69

Although speech recognition scores were provided, they are not adequate for rating purposes as it is not clear that the test was performed using the Maryland CNC standard.   

Applying the May 2009 audiological evaluation results to the schedular criteria, the Board notes that the left ear results require application of the special considerations of 38 CFR 4.86(b).  Accordingly, charting the left ear audiological evaluation results against Table VIa (because the speech discrimination scores may not have been taken under the appropriate testing method) of 38 CFR 4.85 provides a Roman numeral V.  This Roman numeral is increased to a Roman numeral VI because of the special considerations of 38 CFR 4.86(b).  Charting the right ear hearing acuity against Table VIa under 38 CFR 4.85 provides a Roman numeral V based on its puretone threshold average.  A 20 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row V, the better ear, with column VI, the poorer ear.  

Next, VA outpatient notes from June through August 2009 show that the Veteran received hearing aids.  In July 2009 and August 2009, he reported that he was pleased and functioning well with his hearing aids.  


The most recent evidence of record consists of the results of a March 2010 VA examination.  The VA examiner reported audiometer results were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
30
70
90
95
76
LEFT
30
85
95
95
71

Speech recognition scores were 52 percent for the right ear and 44 percent for the left ear.  The VA examiner diagnosed mild to profound SNHL bilaterally.  The VA examiner concluded that there were no significant effects on the Veteran's occupation.  

In applying the March 2010 VA examination results to the rating criteria, the Board notes that the audiometry results for both ears require application of the special considerations of 38 CFR 4.86(b).  Accordingly, from Table VI of 38 CFR 4.85, a Roman numeral IX is derived for the left ear (a Roman numeral VI is derived from Table VIa, which is less favorable to the Veteran).  This Roman numeral is increased to X because of the special considerations of 38 CFR 4.86(b). A Roman numeral VIII is derived for the right ear (a Roman numeral VI is derived from Table VIa, which is less favorable to the Veteran).  This Roman numeral is increased to IX because of the special considerations of 38 CFR 4.86(b).  A 70 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row IX, the better ear, with column X, the poorer ear.  

In summary, the Board finds that an evaluation higher than the presently-assigned 70 percent is not warranted for the Veteran's bilateral hearing loss disability.  The 70 percent rating presently assigned is the most favorable rating assignable.  

In so deciding, the Board acknowledges a testimonial statement submitted by the Veteran's wife in October 2009.  She explained that the Veteran had trouble hearing, such that he needed to turn up the television.  Further, she wrote, she needed to repeatedly tell him to turn it down, although he could not then hear what people were saying.  Similarly, she (and others, including their grandchildren) had to speak to him in a loud voice for him to understand.  

Also of record is an October 2009 statement from a friend who wrote that the Veteran had a "severe" hearing problem.  

Despite these credible and competent statements describing the impact of the Veteran's hearing loss on his daily life, the lay statements from the Veteran's wife and friend do not provide a basis for assigning a higher schedular evaluation.  The Board reiterates that hearing loss is evaluated by mechanical application of the rating schedule to the numeric designations of the audiometric evaluations, which results, in this case, in a rating no higher than 70 percent.  See Lendenmann, 3 Vet. App. 345.  Thus, the claim is denied.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate because the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's bilateral hearing loss disability, as discussed above.  

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that, unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final examination report.  Id. at 455.

Here, the VA examinations do not adequately discuss the functional effects caused by the Veteran's hearing loss disability.  The March 2010 VA examiner provided a conclusory notation that there were no significant effects on the Veteran's occupation.  There is no prejudice to the Veteran, however, in this regard, as the record contains other evidence thoroughly describing the effect of the Veteran's hearing loss disability on his daily functioning.  Therefore, the March 2010 VA examination, when considered collectively with the other evidence of record, contains sufficient evidence demonstrating the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities, which enables the Board to fully evaluate the claim.  

Nonetheless, this evidence fails to establish that the hearing loss disability presents an exceptional or unusual disability picture.  The lay evidence, which shows that the Veteran had difficulty with low voices and television, does not establish that his hearing loss represents an unusual or exception disability picture.  Of note, the VA outpatient treatment records reflect that the Veteran received hearing aids.  As indicated, he reported in July 2009 that he was pleased with his hearing aids.  In August 2009, it was noted that he was functioning well with his hearing aids.  The schedular ratings derived from the Rating Schedule are intended to make proper allowance for hearing aids.  38 C.F.R. § 4.85.  For these reasons, the Board finds that the rating schedule is adequate to evaluate the Veteran's hearing loss disability, and referral for extraschedular consideration is not in order. 


ORDER

The appeal is dismissed on the issue of entitlement to an effective date prior to August 25, 1998, for the award of service connection for bilateral hearing loss.

An evaluation in excess of 70 percent for bilateral hearing loss is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


